DETAILED ACTION
Claim(s) 2-31 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identifying uplink control information to include within a first uplink data channel transmission”, “determining whether the first uplink data channel transmission is associated with individually granted resources” and “determining whether to transmit uplink control information within the first uplink data channel transmission based at least in part on determining whether the first uplink data channel transmission is associated with individually granted resources”. These limitations understood under broadest reasonable interpretation are steps that can be performed in the mind, and are regarded as mental processes.  Therefore, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements in the claim and therefore no meaningful limit on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no additional elements to transform the abstract idea to a practical application that amounts to significantly more than the abstract idea. Thus the clam is not patent eligible.

Claim(s) 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 depends on claim 2 which also rejected under 35 USC 101 for being directed to an abstract idea and additionally recite(s) “wherein the determining whether to transmit the uplink control information within the first uplink data channel transmission is further based at least in part on an information type of the uplink control information”. These limitations understood under broadest reasonable interpretation are steps (i.e. step of determining of whether to transmit UCI based on type of UCI) that can be performed in the mind, and are regarded as mental processes.  Therefore, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements in the claim and therefore no meaningful limit on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no additional elements to transform the abstract idea to a practical application that amounts to significantly more than the abstract idea. Thus the clam is not patent eligible.

Claim(s) 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 depends on claim 9 which also rejected under 35 USC 101 for being directed to an abstract idea and additionally recite(s) “wherein determining whether to transmit
the uplink control information within the first uplink data channel transmission based at least in
part on the information type of the uplink control information comprises:

determining whether to transmit the uplink control information within the first
uplink data channel transmission based at least in part on whether the uplink control information
comprises hybrid automatic repeat request-acknowledgement (HARQ-ACK) information.”. These limitations understood under broadest reasonable interpretation are steps (i.e. step of determining of whether to transmit UCI based on the UCI comprising HARQ-ACK info) that can be performed in the mind, and are regarded as mental processes.  Therefore, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements in the claim and therefore no meaningful limit on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no additional elements to transform the abstract idea to a practical application that amounts to significantly more than the abstract idea. Thus the clam is not patent eligible.


Claim(s) 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  “identify uplink control information to include within a first uplink data channel transmission”, “determine whether the first uplink data channel transmission is associated with individually granted resources” and “determine whether to transmit uplink control information within the first uplink data channel transmission based at least in part on determining whether the first uplink data channel transmission is associated with individually granted resources”. These limitations under broadest reasonable interpretation are steps that can be performed in the mind, and are regarded as mental processes. Therefore, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application because while the claim recites additional elements of “at least one processor”, “memory”,  the additional elements do no more than perform generic computing functions that apply the abstract idea with a high degree of generality. Thus these additional elements do not integrate the abstract idea into a practical application because the additional elements do not impose a meaningful limit on practicing the abstract idea.
	Thus, claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the additional elements simply execute general computing functions to apply the abstract idea at a high degree of generality. The claim is therefore not patent eligible.

Claim(s) 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identifying uplink control information for reception from a user equipment”, “determining  whether to monitor a first uplink data channel transmission for the uplink control information based at least in part on whether the first uplink data channel transmission is associated with individually granted resources”. These limitations understood under broadest reasonable interpretation are steps (i.e. determining, identifying) that can be performed in the mind, and are regarded as mental processes.  Therefore, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements in the claim and therefore no meaningful limit on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no additional elements to transform the abstract idea to a practical application that amounts to significantly more than the abstract idea. Thus, the clam is not patent eligible.


Claim(s) 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identify uplink control information for reception from a user equipment”, “determine  whether to monitor a first uplink data channel transmission for the uplink control information based at least in part on whether the first uplink data channel transmission is associated with individually granted resources”. These limitations understood under broadest reasonable interpretation are steps (i.e. determining, identifying) that can be performed in the mind, and are regarded as mental processes.  Therefore, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application because while the claim recites additional elements of “at least one processor”, “memory”,  the additional elements do no more than perform generic computing functions that apply the abstract idea with a high degree of generality. Thus these additional elements do not integrate the abstract idea into a practical application because the additional elements do not impose a meaningful limit on practicing the abstract idea.
	Thus, claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the additional elements simply execute general computing functions to apply the abstract idea at a high degree of generality. The claim is therefore not patent eligible.

	








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 9-10, 13, 14, 15, 16, 19, 20, 22, 23, 24, 25, 28, 29, 30, 31, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKEDA (US 20150049699 A1)

In regards to claim(s) 2 and 22, TAKEDA (US 20150049699 A1) teaches a method for wireless communication at a user equipment (UE), comprising:
 	identifying uplink control information to include within a first uplink data channel transmission ([Par. 50] teaches identifying of uplink control information (UCI), such a ACK/NACK and CQI, “The mobile terminal apparatus, for example, demodulates the PDSCH based on the downlink scheduling assignment included in a subframe received in the S-cell, generates ACK/NACK in response to the PDSCH, and measures CQI, which shows the downlink channel received quality in that subframe.”);
 	determining whether the first uplink data channel transmission is associated with
individually granted resources ([Par. 50] teaches determining whether the first PUSCH transmission is associated with individually granted resources, reserved PUSCH resources, based upon reception of downlink assignment received from a base station, “[0050] The mobile terminal apparatus triggers one of the reserved PUSCH resources to be used to transmit UCI, with the triggering bits set in the downlink scheduling assignment received from the base station (for example, the S-cell) (FIG. 3(b)).”); and
 	determining whether to transmit the uplink control information within the first uplink data channel transmission based at least in part on the determining whether the first uplink data channel transmission is associated with individually granted resources ([Par. 50] teaches determining whether to transmit the UCI within the first PUSCH based at least in part in determining whether the first PUCH channel transmission is associated with individually granted resources, based upon reception of the downlink scheduling assignment).


In regards to claim(s) 3 and 23, TAKEDA [Par. 50] teaches the method of claim 2, further comprising: transmitting the uplink control information within the first uplink data channel transmission based at least in part on the first uplink data channel transmission being associated with individually granted resources (, “[0050]…the mobile terminal apparatus transmits ACK/NACK and CQI to the base station (for example, an RRH) having transmitted that downlink scheduling assignment in the subframe that comes predetermined subframes later (for example, in the (n+4)-th subframe, which comes four subframes later), using the designated PUSCH resources (FIG. 3(c))….”).



In regards to claim(s) 13 and 29, TAKEDA [Par. 50] teaches a method for wireless communication at a network entity, comprising: identifying uplink control information for reception from a user equipment (UE);
and determining whether to monitor a first uplink data channel transmission for the
uplink control information based at least in part on whether the first uplink data channel
transmission is associated with individually granted resources ([Par. 50] teaches identifying UCI for reception from a UE, based on a downlink scheduling assignment and subsequent reception of UCI (i.e. ACK/NACK, CQI) from a UE, and teaches determination of whether to monitor a first uplink data channel transmission (i.e. PUSCH) for UCI based at least in part on whether the PUSCH is associated with individually granted resources, by sending control message, downlink scheduling assignment, of individually granted resources).

In regards to claim(s) 14 and 30, TAKEDA teaches the method of claim 13, further comprising:
monitoring the first uplink data channel transmission for the uplink control
information based at least in part on the first uplink data channel transmission being associated
with individually granted resources ([Par. 50] teaches reception of UCI (i.e. ACK/NACK) on reserved PUSCH resource, which inherently requires monitoring.) 

In regards to claim(s) 4 and 24, TAKEDA teaches the method of claim 2, further comprising: receiving a control message that indicates whether the first uplink data channel transmission may be used to transmit the uplink control information, wherein determining whether to transmit the uplink control information within the first uplink data channel transmission is based at least in part on the control message ( TAKEDA [Par. 50]  teaches receiving a control message, downlink scheduling assignment, that indicates whether the first uplink data channel transmission may be used to transmit the uplink control information, and determining to transmit based at least in part on the downlink scheduling assignment “[0050] The mobile terminal apparatus triggers one of the reserved PUSCH resources to be used to transmit UCI, with the triggering bits set in the downlink scheduling assignment received from the base station (for example, the S-cell) (FIG. 3(b)).”…the mobile terminal apparatus transmits ACK/NACK and CQI to the base station (for example, an RRH) having transmitted that downlink scheduling assignment in the subframe that comes predetermined subframes later (for example, in the (n+4)-th subframe, which comes four subframes later), using the designated PUSCH resources (FIG. 3(c))….”).

In regards to claim(s) 5 and 25, TAKEDA [Par. 50] teaches The method of claim 4, further comprising: transmitting the uplink control information within the first uplink data channel transmission based at least in part on the control message indicating that the first uplink data channel transmission may be used to transmit the uplink control information (“[0050] The mobile terminal apparatus triggers one of the reserved PUSCH resources to be used to transmit UCI, with the triggering bits set in the downlink scheduling assignment received from the base station (for example, the S-cell) (FIG. 3(b)).”…the mobile terminal apparatus transmits ACK/NACK and CQI to the base station (for example, an RRH) having transmitted that downlink scheduling assignment in the subframe that comes predetermined subframes later (for example, in the (n+4)-th subframe, which comes four subframes later), using the designated PUSCH resources (FIG. 3(c))….”).

 	In regards to claim(s) 15 and 31, TAKEDA teaches the method of claim 13, further comprising: transmitting a control message that indicates whether the first uplink data channel transmission may be used to transmit the uplink control information, wherein determining whether to monitor the first uplink data channel transmission for the uplink control information is based at least in part on whether the first uplink data channel transmission may be used to transmit the uplink control information (Takeda [Par. 50] teaches transmitting a control message, downlink scheduling assignment, indicating whether PUSCH resources may be used to transmit UCI, and receiving the PUSCH transmissions based on the control message. Note that monitoring of PUSCH is regarded as being implicit in the reception of messages on the PUSCH. “[0050] The mobile terminal apparatus triggers one of the reserved PUSCH resources to be used to transmit UCI, with the triggering bits set in the downlink scheduling assignment received from the base station (for example, the S-cell) (FIG. 3(b)).”…the mobile terminal apparatus transmits ACK/NACK and CQI to the base station (for example, an RRH) having transmitted that downlink scheduling assignment in the subframe that comes predetermined subframes later (for example, in the (n+4)-th subframe, which comes four subframes later), using the designated PUSCH resources (FIG. 3(c))….”).


	In regards to claim 16, TAKEDA teaches the method of claim 15, further comprising: monitoring the first uplink data channel transmission for uplink control information based at least in part on the control message indicating that the first uplink data channel may be used to transmit uplink control information (Takeda [Par. 50] teaches transmitting a control message, downlink scheduling assignment, indicating whether PUSCH resources may be used to transmit UCI, and receiving the PUSCH transmissions based on the control message. Note that monitoring of PUSCH is regarded as being implicit in the reception of messages on the PUSCH. “[0050] The mobile terminal apparatus triggers one of the reserved PUSCH resources to be used to transmit UCI, with the triggering bits set in the downlink scheduling assignment received from the base station (for example, the S-cell) (FIG. 3(b)).”…the mobile terminal apparatus transmits ACK/NACK and CQI to the base station (for example, an RRH) having transmitted that downlink scheduling assignment in the subframe that comes predetermined subframes later (for example, in the (n+4)-th subframe, which comes four subframes later), using the designated PUSCH resources (FIG. 3(c))….”).


In regards to claim 9, TAKEDA the method of claim 2, wherein determining whether to transmit
the uplink control information within the first uplink data channel transmission is further based at
least in part on an information type of the uplink control information ([Par. 63 – Par. 64] teach determining to transmit on the PUSCH based upon the type of UCI, HARQ (i.e. ACK/NACK), and CQI).

In regards to claim 28, TAKEDA the apparatus of claim 24, wherein the instructions are further executable by the at least one processor to cause the UE to: determining whether to transmit the uplink control information within the first uplink data channel transmission further based at least in part on an information type of the uplink control information ([Par. 63 – Par. 64] teach determining to transmit on the PUSCH based upon the type of UCI, HARQ (i.e. ACK/NACK), and CQI).


In regards to claim 19, TAKEDA the method of claim 15, wherein determining whether to monitor
the first uplink data channel transmission for the uplink control information is further based at
least in part on an information type of the uplink control information ([Par. 63 – Par. 64] teach determining to transmit on the PUSCH based upon the type of UCI, HARQ (i.e. ACK/NACK), and CQI which is subsequently received by the base station, the reception requiring the monitoring of the PUSCH).


In regards to claim 10, TAKEDA teaches The method of claim 9, wherein determining whether to transmit the uplink control information within the first uplink data channel transmission based at least in part on the information type of the uplink control information comprises: determining whether to transmit the uplink control information within the first uplink data channel transmission based at least in part on whether the uplink control information comprises hybrid automatic repeat request-acknowledgement (HARQ-ACK) information ([Par. 63 – Par. 64] teach determining to transmit on the PUSCH based upon the type of UCI, HARQ (i.e. ACK/NACK), and CQI).

In regards to claim 20, TAKEDA the method of claim 15, wherein determining whether to monitor
the first uplink data channel transmission for the uplink control information based at
least in part on an information type of the uplink control information comprises:
determining whether to monitor the first uplink data channel transmission for the uplink control information based at least in part on whether the uplink control information comprises hybrid automatic repeat request acknowledgement (HARQ-ACK) information ([Par. 63 – Par. 64] teach determining to transmit on the PUSCH based upon the type of UCI, HARQ (i.e. ACK/NACK), and CQI which is subsequently received by the base station, the reception requiring the monitoring of the PUSCH).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA (US 20150049699 A1) in view of ISHII (US 20100220652 A1).

	In regards to claim 8, TAKEDA is silent on the method of claim 4, wherein the control message comprises radio resource control message, however TAKEDA [Par. 50 ] teaches where the control message is a downlink scheduling assignment.
 	Furthermore other prior art involving resource assignment such as ISHII [Par. 85] teaches where resource assignments can be delivered using RRC messaging as alternative to a downlink scheduling assignment, “[0085] Otherwise, in the Persistent Scheduling scheme, the information of the radio resources may be transmitted using not only the RRC message but also the Downlink Scheduling Information or the Uplink Scheduling Grant.”
	Thus based upon ISHII it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TAKEDA to arrive at the method of claim 4, wherein the control message comprises radio resource control message, knowing that RRC messaging can be used as a reliable substitute for resource assignment feature used in TAKEDA while still providing the desired functionality. 


Claim(s) 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA (US 20150049699 A1) in view of YU (US 20150156760 A1).

In regards to claim 11, TAKEDA is silent on the method of claim 2, further comprising: receiving a control message that indicates one or more root sequences for one or more cyclic prefixes associated with the first uplink data channel transmission. Despite these differences similar features have been seen in other prior art involving uplink transmissions in cellular communication networks.
YU [Par. 161] teaches a cellular communication feature where a base station transmits a control message,  RRC broadcast, to a UE, that indicates one or more root sequences for one or more cyclic prefixes associated with an uplink data transmission, “receiving a logic sequence number of a root sequence of an ordinary terminal notified by the base station through RRC broadcast or unicast signaling; obtaining the root sequence of the MTC terminal according to a designated root sequence offset value and the logic sequence number of the root sequence of the ordinary terminal”
	Thus based upon the teachings of YU it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TAKEDA to arrive at  the method of claim 2, further comprising: receiving a control message that indicates one or more root sequences for one or more cyclic prefixes associated with the first uplink data channel transmission, in order to take advantage of the more efficient use of a communication resources that can be provided by use of root sequences.

In regards to claim 21, TAKEDA is silent on the method of claim 15, further comprising: transmitting a control message that indicates one or more root sequences for one or more cyclic prefixes associated with the first uplink data channel transmission. Despite these differences similar features have been seen in other prior art involving uplink transmissions in cellular communication networks.
YU [Par. 161] teaches a cellular communication feature where a base station transmits a control message,  RRC broadcast, to a UE, that indicates one or more root sequences for one or more cyclic prefixes associated with an uplink data transmission, “receiving a logic sequence number of a root sequence of an ordinary terminal notified by the base station through RRC broadcast or unicast signaling; obtaining the root sequence of the MTC terminal according to a designated root sequence offset value and the logic sequence number of the root sequence of the ordinary terminal”
	Thus based upon the teachings of YU it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TAKEDA to arrive at  the method of claim 15, further comprising: transmitting a control message that indicates one or more root sequences for one or more cyclic prefixes associated with the first uplink data channel transmission, in order to take advantage of the more efficient use of a communication resources that can be provided by use of root sequences.


 	In regards to claim 12, TAKEDA is silent on the method of claim 11, wherein the control message comprises a radio resource control message. Despite these differences similar features have been seen in other prior art involving uplink transmissions in cellular communication networks.
YU [Par. 161] teaches a cellular communication feature where a base station transmits a control message,  RRC broadcast, to a UE, that indicates one or more root sequences for one or more cyclic prefixes associated with an uplink data transmission, “receiving a logic sequence number of a root sequence of an ordinary terminal notified by the base station through RRC broadcast or unicast signaling; obtaining the root sequence of the MTC terminal according to a designated root sequence offset value and the logic sequence number of the root sequence of the ordinary terminal”
	Thus based upon the teachings of YU it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TAKEDA to arrive at the method of claim 11, wherein the control message comprises a radio resource control message, in order to take advantage of the more efficient use of a communication resources that can be provided by use of root sequences.

Allowable Subject Matter
Claim(s) 6-7, 17-18 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476